Citation Nr: 1827668	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  05-22 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Cleveland, Ohio 


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in which the RO, in pertinent part, denied entitlement to service connection for DM.

The Veteran testified at a June 2010 Travel Board hearing.  A transcript of the hearing is associated with the record.  The Veteran's Law Judge who conducted the hearing is no longer employed by the Board.  In an April 2016 letter, VA notified the Veteran that he was entitled to another hearing before the Board.

In August 2010, March 2012, October 2013, February 2014, and December 2016 the Board remanded the claim for further development.

In March 2017, a request for a new Travel Board hearing was received from the Veteran.  When the claim was last before the Board in August 2017, the Board remanded the claim to schedule a Travel Board hearing.  The Veteran was scheduled for a Travel Board hearing on April 3, 2018.  The Veteran failed to appear to the hearing.  Thus, the Board considers his request withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

In a statement received by VA on April 4, 2018, AMVETS requested removal from the Veteran's records for all appeals and claims.  However, in an April 12, 2018 memorandum, AMVETS submitted an Informal Hearing Presentation on behalf of the Veteran.  The April 4, 2018 memorandum did not comply with the withdrawal of services under 38 C.F.R. § 20.608, thus the Board considers and recognizes AMVETS as the Veteran's representative as to the matter on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board notes that this case has been remanded several times; however, the claim must also be reviewed to determine whether service connection can be established on a direct basis and a presumptive basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In that regard, the Veteran has been afforded a VA examination for DM, but there is no opinion stating whether DM is directly related to service or was manifest in the initial post-service year.  A VA examiner noted inservice negative findings with regard to DM, but did not render a complete opinion and only noted those findings.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum opinion to determine the nature and etiology of DM. The examiner should review the record.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that DM had its clinical onset during service, was manifest within a year of service, or is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record. If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


